Case 1:20-cv-00811-LKG, Do hake Filed 06/29/20 Page 1of1
= Xhi bi rA we

UNITED STATES TAX COURT
WASHINGTON, DC 20217

LINDA BELLE MARS,
Petitioner,
Docket No. 24461-17.

Vv.

COMMISSIONER OF INTERNAL REVENUE,

Respondent.

ORDER OF DISMISSAL FOR LACK OF JURISDICTION

On March 6, 2018, respondent filed a Motion To Dismiss for Lack of
Jurisdiction on the grounds that: (1) the petition was not filed timely as to the
deficiency notice issued to petitioner for taxable year 2007; (2) the petition was not
filed timely as to the deficiency notice issued to petitioner for 2008,; and (3) no
notice of determination under LR.C. section 6320 or 6330 or other notice of
determination was issued to petitioner for taxable years 2000 through 2017 that
would permit petitioner to invoke the Court’s jurisdiction. Although the Court
directed petitioner to file an objection, if any, to respondent’s motion to dismiss,
petitioner failed to do so. The record establishes that the petition was not filed
timely as to the deficiency notices issued to petitioner for 2007 and 2008.

Upon due consideration, it is

ORDERED that respondent’s Motion To Dismiss for Lack of Jurisdiction is
granted and this case is dismissed for lack of jurisdiction.

L. Paige Marvel
Chief Judge
CERTIFIED TRUE COPY |
STEPHANIE A. SERVOSS, CLERK
ENTERED: APR 19 2018 hi foe ee
DEPUTY CLERK

 

SERVED Apr 19 2018
